DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20170287938.

    PNG
    media_image1.png
    310
    485
    media_image1.png
    Greyscale


Regarding claim 1, fig. 9 of Lee discloses a method of manufacturing a display apparatus, the method comprising:
forming a conductive layer 177f on a base substrate 110/111; 
forming a buffer layer 141 on the conductive layer 177f; 
forming an active pattern 123 (signal is active as current flows) on the buffer layer 141; 
forming an insulating layer 142 on the active pattern; 
forming a contact hole 163 by partially removing the insulating layer and the buffer layer to expose the conductive layer 177f; 
forming an electrode 175 that contacts the conductive layer 177f in the contact hole 163; 
forming an insulating pattern 151 on the electrode 175 so as to expose (183 exposes 175) a portion of the electrode 175; and 
forming a wiring 179 electrically connected to the electrode 175 on the insulating pattern.

Regarding claim 3, Lee discloses further comprising: forming a gate electrode (see bottom of par [0094] and note that 141 is gate insulating layer) on the insulating layer before forming the contact hole (this is necessary the case); and forming an interlayer insulating layer 143 on the gate electrode, wherein in forming the contact hole, the contact hole is formed by partially removing the interlayer insulating layer 143, the insulating layer 142, and the buffer layer 141.

Regarding claim 4, fig. 9 of Lee necessary disclose wherein in forming the contact hole 163, a portion of the conductive layer 177f (at least a few angstroms are removed during etching) is removed to form the contact hole 163, and the side surface (top side surface) of the conductive layer is exposed, and the side surface of the conductive layer 177f contacts the electrode (indirect contact).

Regarding claim 5, fig. 9 of Lee discloses wherein the base substrate includes at least one polyimide layer 154 (par [0119] polyimide (PI)) and at least one barrier film layer 111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee
Regarding claim 2, Lee discloses claim 1. Lee does not disclose wherein the conductive layer 177f is an n+ doped amorphous silicon layer.
However, par [0069] of Lee discloses a driving drain electrode may correspond to a driving drain region 177a doped with impurity in a periphery of the driving channel region 131a of the semiconductor layer as illustrated in FIG. 4. 
Note that 177f is an emission control drain region. Thus having 177f being made of same material as that of 177a would be processing convenient. Furthermore, semiconductor layer can be amorphous semiconductor and semiconductor can be silicon.
As such it would have been obvious to form a method of Lee further comprising wherein the conductive layer 177f is an n+ doped amorphous silicon layer in order to form drain emission control drain region for NMOSFET with well known silicon material for simply processing method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829